 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStandby One Associates and Local 32E, Service Em-ployees International Union, AFL-CIO. CaseAO-24830 April 1984ADVISORY OPINIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN, HUNTER, AND DENNISA petition was filed on 7 November 1983 byStandby One Associates, the Petitioner, for an ad-visory opinion in conformity with Sections 102.98and 102.99 of the National Labor Relations BoardRules and Regulations, seeking to determinewhether the Board would assert jurisdiction overthe Petitioner.In pertinent part the petition alleges as follows:(1) There is pending before the New York StateLabor Relations Board, the State Board, an unfairlabor practice charge, Case No. SU-54954, filed byLocal 32E, Service Employees InternationalUnion, AFL-CIO, the Union, against the Petition-er.(2) The Petitioner is a limited partnership whichowns a low income apartment complex located at1403, 1411, 1417, 1421, and 1425 Grand Concourse,Bronx, New York. Its principal office is located at345 Park Avenue, New York, New York. By itspetition, the Petitioner asserts that its gross annualrevenues exceed $500,000.(3) The Union neither admits nor denies thecommerce data and the State Board has made nofindings with respect thereto.A representation proceeding, Case 2-RM-1941,and an unfair labor practice proceeding, Case 2-CA-20146, have been filed with the NationalLabor Relations Board, Region 2.1Although all parties were served with a copy ofthe petition for advisory opinion, none has filed aresponse as permitted by the Board's Rules andRegulations.On the basis of the above, the Board is of theopinion thatOur rules providing for the issuance of advisoryopinions were promulgated to provide a methodfor state agencies and persons in doubt to deter-mine whether the Board would assert jurisdictionin certain circumstances. Here, however, there ispending before the Board a statutory unfair laborpractice proceeding in which a binding adjudica-tion of the jurisdictional issue can be obtained fromthe Board within the framework of that proceed-ing. Because no other considerations suggesting anurgent need for earlier Board determination of thejurisdictional question alone have been brought tothe Board's attention, the underlying purpose ofthe advisory opinion procedures will be betterserved, and unnecessary duplication and possibleconfusion will be avoided, if the Board follows thepractice of confining itself solely to the resolutionof the statutory proceeding before it.2Accordingly, it is ordered that the petition foradvisory opinion be dismissed.The Board has administratively been advised that the State Board hasissued a certification in this matter and, therefore, the Regional Directorhas dismissed the representation proceeding. In addition, we have beenadvised that an 8(a)(5) complaint issued against the Petitioner herein on 2March 1984.1 Hotel & Restaurant Employees Local 49 (Diamond Springs Hotel), 236NLRB 711 (1978).270 NLRB No. 81444